Citation Nr: 1220817	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-32 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial compensable rating for status-post spermatocelectomy, right testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from July 2001 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The impairment from the Veteran's status post spermatocelectomy of the right testicle is analogous to a painful scar.



CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for status post spermatocelectomy of the right testicle have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7525, § 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter mailed in June 2007, prior to the initial adjudication of the claim on appeal.

In addition, post service VA treatment records have been obtained, and the Veteran was afforded a hearing before the undersigned.  Additionally, an appropriate VA examination was provided.  The Board finds that the examination report is adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  There is no indication that the disability has increased in severity since the most recent examination of the disability.  

The Veteran has not identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's status post spermatocelectomy of the right testicle is rated under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7599-7525.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The appellant's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 7599 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and '99.'  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.124a, Diagnostic Code 7525, for chronic epididymo-orchitis.  

Diagnostic Code 7525 provides that the disability should be rated as a urinary tract infection.  Under 38 C.F.R. § 4.115a, a 10 percent rating is warranted for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  

As explained below, the Board has also considered an analogous rating under 38 C.F.R. § 4.118 for painful scars.  A 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

III. Analysis

By a rating decision dated in August 2008, the RO granted service connection for status-post spermatocelectomy, right testicle, and assigned a noncompensable rating, effective June 5, 2007.  The Veteran appealed asserting his disability warranted a compensable rating.

A September 2007 VA urology consultation indicates that the Veteran initially reported pain in the right testicle in 2002 and eventually underwent a spermatocelectomy.  The Veteran complained of continued discomfort in the right testis.  Examination revealed that the Veteran was not in acute distress, no tumors were palpable, and the epididymis was present.  There was an area of apparent tenderness in the right upper epididymal region.  An impression of residual tenderness presumably at the site of the prior surgery with no mass palpable was provided.  The urologist suggested that the pain was related to probable mild nerve entrapment, and that the Veteran should use anti-inflammatories as needed.

A June 2008 VA treatment record reflects that the Veteran requested a prescription for Vicodin to control his testicular discomfort.  An impression of hydorcele was provided and the Vicodin was prescribed.

The Veteran was afforded a VA examination in July 2008, at which time he complained of continued pain following his spermatocelectomy in 2004.  The pain was sporadic, occurring about two to three times a day, and lasting 15 to 20 minutes.  The Veteran used Vicodin as needed to control the pain.  There was no history of trauma to the genitourinary system or neoplasm.  There were no general systemic symptoms due to genitourinary disease, no urinary symptoms, and no erectile dysfunction.  Physical examination revealed a normal right testicle that was tender on examination.  The epididymis, spermatic cord, scrotum, seminal vesicles, and cremasteric reflex were normal.  Ultrasound of the scrotum was normal.  A diagnosis of right scrotal pain status post spermatocelectomy was provided.  The examiner stated that there were no effects on the Veteran's usual activities related to his scrotal pain.

A March 2009 VA urology consultation notes that the Veteran was recently referred by his primary care physician for a possible recurrent spermatocele.  An ultrasound demonstrated a left epididymal cyst, possible grade 1 varicocele on the left, but no pathology on the right.  The Veteran reported taking Vicodin to control his pain.  The Veteran complained of bilateral pain, with the right greater than the left.  An assessment of orchalgia and history of right spermatocelectomy with no recurrence was provided.  The urologist recommended that the Veteran wear a scrotal support and continue with his pain management.

A VA treatment record dated in August 2009 reflects continued complaints of chronic pain in the testicles.  A diagnosis of chronic orchalgia was provided and the physician increased the Veteran's dosage of Vicodin.  

During his March 2012 hearing, the Veteran testified that as a result of his right testicle condition, he had to take frequent breaks at work, as he had a job that required him to spend a lot of time on his feet.  He also stated that there had been an increase in his pain management, particularly that his dosage of pain medications had been increased.  Further, he reported that he has pain regardless of any changes of whether he's sitting or standing, and it has prevented him from exercising.  

As noted above, the Veteran is currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7525.  The Board finds that the Veteran's status post spermatocelectomy of the right testicle does not result in long-term drug therapy, hospitalizations or require intermittent intensive management so as to warrant a compensable rating under the 38 C.F.R. Diagnostic Code 7525.  

However, the residuals of the status-post spermatocelectomy have resulted in chronic pain in the area of the spermatocelectomy.  Therefore, the Board has determined that the disability is analogous to that of a painful scar.  Accordingly, the Board concludes that a 10 percent schedular rating is warranted throughout the initial rating period under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

There is no schedular basis for assigning more than a 10 percent rating.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case the Veteran's disability level and symptomatology are consistent with the schedular criteria for the 10 percent rating granted herein.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

A 10 percent rating for status-post spermatocelectomy of the right testicle is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran contends that he has bilateral hearing loss related to noise exposure during his active service.

The service personnel records confirm that the Veteran was assigned as an assaultman and was involved in combat.  Thus, in-service noise exposure has been conceded.

Although the Veteran was not found to have sufficient hearing impairment to qualify as a disability at the time of a July 2008 VA examination, the Veteran testified during his March 2012 hearing that he was currently having difficulty understanding his boss unless he was looking directly at him, and essentially having to read lips to understand others.  Thus, it appears that the Veteran's hearing impairment has increased in severity since the VA examination and now might be sufficient to qualify as a disability.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine if he has a current hearing loss disability and if so, whether the disability is etiologically related to his active service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.  

2.  Then, the Veteran should be afforded a VA audiological examination with audiometric studies, to determine the whether he has sufficient hearing impairment to qualify as a disability and if so, to determine if the disability is related to his active service.  The Veteran's claims files must be made available to and reviewed by the examiner.  In addition, a copy of any pertinent evidence in Virtual VA that is not contained in the claims files, should be associated with the claims file or otherwise be made available for review by the examiner.  

If the Veteran is found to have hearing loss disability, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the hearing loss is etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


